Parker, J.
The suit is by a party described as “personal representative of estate of Anthony Cordieh, deceased,” against a corporation of California based on an airplane accident which occurred in Virginia, while the plane was en route to Texas.
The statute (R. 8. 2:47-2; N. J. 8. A. 2:47-2) provides that except where there is a probated will—which apparently is not' the present case—the suit shall be in the name of an administrator ad prosequendum. The present plaintiff describes herself merely as “personal representative” of the estate of deceased. This, passing other objections, is dispositive of the present action.
The complaint will be struck out and the summons quashed.